Mr. Chief Justice Shepard
dissenting:
I am compelled to dissent from the judgment affirming this cause. The evidence plainly shows that Oliver P. Newman established his home or residence in the city of Washington in March, 1910, occupying an -apartment with his family until July, 1911. He owned no dwelling house in the city, hut his intention was to make Washington his permanent residence. He was a newspaper reporter and correspondent, and in July, 1911, was employed by a newspaper union to travel the country in its service, with headquarters at Chicago.
When employed, it was in the contract that he should, on finishing the Chicago work, he given employment by the same company in Washington. Before accepting the Chicago employment he expressed his intention to several persons who were interested in him, to return to Washitigtou and retain his permanent residence there.
During his absence be was accustomed to travel in the Western States, doing work for the newspaper union. He was at Baltimore during the Democratic Nominating Convention, and was afterwards assigned to Princeton and Seagirt, where the Democratic nominee resided.
November 15, 1912, he sent his family to Washington, and went to Bermuda with the President-elect, who took a vacation there. He remained with the President-elect until March 4th, when he came to the Shoreham Hotel, taking an apartment assigned to him there by his employer.
Immediately after the inauguration he went to Chicago, *72closing up his affairs there, and then the agreement by which he was to return to Washington was carried out. lie* returned, and, with his family, has remained here since. lie never intended to take up a permanent residence in Chicago, or Princeton, or Seagirt.
This original location in Washington constituted his residence or home, and his intention to remain there permanently was fixed. Dicey, in his admirable treatise on the “Conflict of Laws,” page 61, says: “As a home is acquired by the combination of actual residence (factum) and of intention of residence {animus), so it is (when once acquired) lost or abandoned only when both the residence and the intention to reside cease to exist.”
He again says, on page 111: “If the intention permanently to reside in a place exists, a residence in pursuance of that intention, however short, will establish a domicil.”
This doctrine, of actual residence, however short, with intention of remaining permanently, is the test of residence according to all the authorities. See Mitchell v. United States, 21 Wall. 351, 353, 22 L. ed. 587, 588. Here it is said: “A domicil once acquired is. presumed to continue until it is- shown to have been changed. Where a change of domicil is alleged, the burden of proving it rests upon the person making the allegation. To constitute the new domicil two things are indispensable: First, residence in the new locality; and second, the intention to remain there. The change cannot be made except facto et animo. Both are alike necessary. Either without the other is insufficient. Mere absence from a fixed home, however long continued, cannot work the change. There must be the animus to change the prior domicil for another. Until the new one is acquired, the old one remains. These principles are axiomatic in the law upon the subject.”
The requirement of actual residence in the city does not add anything new. It surely could not have been intended by actual residence that a person should acquire a home in the District of Columbia, and remain in the District continuously until the expiration of the three years.
*73It is conceded that a person making his home in the District may be permitted to leave the District during the three years. It ought, to make no difference that a person taking up hia residence has not acquired an actual dwelling house, but, instead, is compelled to establish himself in an apartment. The actual residence, when once acquired with the intention to remain, is all that is necessary.
The court, in my opinion, should have instructed the jury to return a verdict for the defendant. Wherefore I believe the judgment should have been reversed.
A petition for a writ of error to the Supreme Court of the United States was denied by the Court of Appeals on January 15, 1915.
On January 20, 1915, a writ of error was allowed by the Chief Justice of the Supreme Court of the United States and thereafter that Court reversed the judgment of this Court and remanded the cause with directions to dismiss the petition for the writ of quo warmnlo. See — U. S. —.